Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaemmerer et al. US 2016/0144186 A1.

1. (Currently Amended) A method of configuring a device control system for a patient, where the device control system comprises a patient device and a patient implant that detects a patient's neural activity, the method comprising: 
identifying a plurality of deployed device control systems, [para. 0060, “In some examples, each respective representation of electrical signals of the plurality of representations of electrical signals is associated with a respective combination of electrodes of the plurality of electrodes selected for each respective patient of the plurality of patients. In some examples, the plurality of patients may not include the particular patient, and instead may be patient other than the particular patient. In some examples, the plurality of patients may include the particular patient.”]
each deployed device control system [Fig. 1] including an 
associated user, [para. 0033, “For example, in some examples, IMD 16 may provide cortical stimulation therapy to patient 12, e.g., by delivering electrical stimulation to one or more tissue sites in the cortex of brain 28.”]
at least one deployed device, [Fig. 2 34] and 
at least one deployed component [Fig. 2 24 and 26] that is implanted within a brain of the associated user to detect a neural activity of the associated user, [para. 0032, “In the example shown in FIG. 1, therapy system 10 includes medical device programmer 14, implantable medical device (IMD) 16, lead extension 18, and one or more leads 20A and 20B (collectively “leads 20”) with respective sets of electrodes 24, 26.”]
where the deployed device control system is configured to produce a signal in response to the neural activity of the associated user and uses the signal to allow the associated user to control the at least one deployed device using the neural activity of the associated user; [para. 0047]

electronically retrieving a plurality of field data from each of the plurality of device control systems where the plurality of field data includes 
i) an operational parameters of the device control system, [para. 0097, the selected electrodes] 
ii) an operating performance of the device control system, [para. 0097, “For example, as illustrated in FIG. 6, a device, such as processor 80 of programmer 14, may determine a plurality of representations of electrical signals that are each associated with a respective combination of electrodes (602). “] and 
iii) a criteria of the associated user; [para. 0097, therapy for Parkinson’s]

compiling the plurality of field data into a database and analyzing the database to determine a plurality of suggested operational parameters based on an acceptable operating performance or a pre-determined user criteria; [para. 0100] and 

configuring the device control system using the database to provide a medical caregiver at least one of the plurality of suggested operational parameters based on information from the medical caregiver regarding the patient, [para. 0085-0086 model’s produce similarity score to which therapy pattern worked best in other patients with similar pattern; “In some examples, the higher a score determined by a machine learning model, the more likely it is that the combination of electrodes associated with the machine learning model will be beneficial to deliver therapy to the particular patient.”]
where the information comprises 
a desired operating performance or 
a desired patient specific criteria, [para. 0038, “Accordingly, the target therapy delivery site for electrical stimulation therapy delivered by leads 20 may be selected based on the patient condition.”]

where the at least one of the plurality of suggested operational parameters enables the medical caregiver to configure the patient's device control system of the patient to such that the patient device control system can control the patient device when implanted in the patient.  [para. 0029, “In accordance with one or more techniques of this disclosure, a device may automatically select stimulation parameters for a patient based at least on sensed neural data for the patient. For instance, a device may compare a representation of electrical signals for a patient with one or more machine learning models to automatically select electrodes to deliver electrical stimulation to the patient.”]

Kaemmerer teaches:
2. (Original) The method of claim 1, wherein the patient device comprises a vascular stent having a plurality of electrodes, and where the patient device is implanted within a brain of the patient.  [para. 0027, DBS – deep brain stimulation]


Kaemmerer teaches
3. (Original) The method of claim 1, wherein electronically retrieving the plurality of field data comprises retrieving the plurality of field data repeatedly over a period of time.  [para. 0094]

	Kaemmerer teaches
4. (Original) The method of claim 1, wherein electronically retrieving the plurality of field data comprises passively retrieving the plurality of field data from the associated user.  [para. 0054]

	Kaemmerer teaches
5. (Original) The method of claim 1, wherein the desired patient specific criteria includes criteria selected from a group consisting of age, gender, physical condition, device, geographical location, climate, and a medical condition.  [para. 0052, “The clinician may select a therapy program from the list to provide therapy to patient 12 to address symptoms associated with the patient condition.”]

	Kaemmerer teaches
6. (Currently Amended) The method of claim 1, wherein the criteria of the associated user includes criteria selected from a group consisting of an age of the associated user, a gender of the associated user, a physical condition of the associated user, a geographical location of the associated user, a climate near the associated user, the patient device, and a medical condition of the associated user.  [para. 0052, “The clinician may select a therapy program from the list to provide therapy to patient 12 to address symptoms associated with the patient condition.”]

	Kaemmerer teaches
7. (Original) The method of claim 1, wherein the desired operating performance comprises a low error rate when controlling the patient's device.  [para. 0056, “For this reason, a clinician may program IMD 16 with a therapy program (or a plurality of therapy programs) that defines stimulation parameter values that balance effective therapy and minimize side effects.”]


Kaemmerer teaches
9. (Original) The method of claim 1, wherein using the database to provide the medical caregiver at least one of the suggested operational parameters comprises providing the medical caregiver at least one of the suggested operational parameters repeatedly over a period of time.  [para. 0071, “Accordingly, telemetry module 70 may send information to external programmer 14 on a continuous basis, at periodic intervals, or upon request from IMD 16 or programmer 14.”]

Kaemmerer teaches
10. (Original) The method of claim 1, wherein the operational parameters of the device control system includes current, voltage, and response time.  [para. 0004, “In examples in which electrical stimulation is delivered in the form of electrical pulses, for example, the therapy parameters may include an electrode configuration including an electrode combination and electrode polarities, an amplitude, which may be a current or voltage amplitude, a pulse width, and a pulse rate.”]

	Regarding method claims 11-17 and 19-20, these claims appear to recite substantially similar limitations as the method claims above, however, rather than the suggested parameters being given to a medical caregiver to update settings of the implantable device, the settings are directly transferred to the control system from the model.  These claims are rejected on the same grounds and rationale as the claims above because they broaden the claims by removing the human from the feedback loop. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer et al. US 2016/0144186 A1 in view of Harris et al. US 7,676,263 B2.



Kaemmerer does not teach the following limitation, however, Harris teaches:
8. (Original) The method of claim 1, where electronically retrieving the plurality of field data from each of the plurality of device comprises electronically retrieving the plurality of field data from the associated user's home or residence.   [Col. 22 ll. 25-44; “In such embodiments, the personal computer 76 may be located at the physician's office or at the patient's home and the EEG data stored in memory 72 may be uploaded to the personal computer 76 via a USB interface 78, removal of the memory (e.g., Flash Memory stick), or other conventional communication protocols, and minimal processing may be performed in the external device 14. In such embodiments, the personal computer 76 may contain the filters, decryption algorithm, EEG analysis software, such as a prediction algorithm and/or detection algorithm, report generation software, or the like.”]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Harris with those of Kaemmerer.  A person having ordinary skill in the art would have been motivated to combine the teachings because Harris teaches that deep brain stimulation data can be collected from a patient’s home for feedback of evaluation of treatments.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115